               Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                        :
HAMILTON SUNDSTRAND CORPORATION                         :
and RATIER-FIGEAC SAS,                                  : COMPLAINT
                                                        :
                      Plaintiffs,                       : CIVIL ACTION NO. 1:19-CV-6472
                                                        :
       -against-                                        :
                                                        :
AIRCRAFT PROPELLER SERVICE, LLC,                        :
                                                        :
                      Defendant.                        :
                                                        :
                                                        :

       Plaintiffs Hamilton Sundstrand Corporation (“Hamilton”) and Ratier-Figeac SAS

(“Ratier”) hereby bring this Complaint against Defendant Aircraft Propeller Service, LLC

(“APS”).


                                        THE PARTIES

       1.       Hamilton is a Delaware corporation with a principal place of business in

Connecticut.    Hamilton designs, manufactures and services systems and components for

commercial and military aircraft.     Among many other things, Hamilton manufactures and

services propellers and related parts and systems for turboprop-powered aircraft. Hamilton is a

direct subsidiary of United Technologies Corporation.

       2.       Ratier is foreign corporation incorporated under the laws of France with a

principal place of business in France. Ratier designs, manufactures and services systems and

components for aircraft, including aircraft propellers. Ratier is an indirect subsidiary of United

Technologies Corporation.
             Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 2 of 9



       3.      APS is a Delaware limited liability company with a principal place of business in

Illinois. APS services, maintains and repairs turboprop aircraft propellers. None of APS’s

members is a citizen of Delaware, Connecticut or France.

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because there is complete diversity of citizenship between the parties and the amount in

controversy, exclusive of interest and costs, exceeds $75,000.

       5.      This Court has personal jurisdiction over APS because APS consented to

jurisdiction in this Court in Section VIII(E) of each of the agreements described in Paragraphs 8-

12, below.

       6.      Venue is appropriate in this District because APS consented to venue in this

District in Section VIII(E) of each of the agreements described in Paragraphs 8-12, below.

                                 FACTUAL BACKGROUND

       7.      Hamilton and Ratier (together, “HSC”) jointly entered into two non-exclusive

license agreements with APS under which HSC agreed to sell APS certain parts and authorized

APS to perform certain proprietary repairs for operations in the Americas region, which refer to

as “IATA 1” and Asia region, which the parties refer to as “IATA 3.”

       8.      The agreement governing IATA 1 is entitled “Amended and Restated

Consolidated Technical Assistance, Repair Licensing and Spare Parts Purchase Agreement for

Regional Propeller Systems in the IATA 1 Region” and is dated March 25, 2015 (the “IATA 1

License Agreement”).




                                               -2-
.
             Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 3 of 9



       9.      The IATA 1 License Agreement was amended by Amendment #1 to the IATA 1

Agreement (the “IATA 1 Amendment”). Together the IATA 1 License Agreement and the

IATA 1 Amendment are referred to as the “IATA 1 Agreement”).

       10.     The agreement governing IATA 3 is entitled “Technical Assistance, Repair

Licensing and Spare Parts Purchase Agreement for Regional Propeller Systems in the IATA 3

Region” and is dated March 17, 2015 (the “IATA 3 License Agreement”).

       11.     The IATA 3 License Agreement was amended by Amendment #1 to the IATA 3

Agreement (the “IATA 1 Amendment”). Together the IATA 3 License Agreement and the

IATA 3 Amendment are referred to as the “IATA 3 Agreement”).

       12.     The IATA 1 Agreement and the IATA 3 Agreement are referred to, together, as

the “Agreements.”

       13.     Under the Agreements, APS must pay HSC license fees in installments as

consideration for APS’s having the right to perform certain proprietary repairs in the two regions

the Agreements cover. The Agreements provide that APS must pay an interest charge at a rate of

6% per year for all license fees that are not timely paid (“Contractual Interest”). Interest begins

to apply on the license fee’s due date and terminates on the date APS pays the fee.

       14.     Under the Agreements, APS may purchase spare parts from HSC, but APS may

only resell such spare parts under conditions the Agreements expressly specify, including the

conditions that: APS must obtain HSC’s prior approval for all such sales; APS must provide

HSC prior notice of any such sale, which notice must identify the customer and the spare parts to

be sold; and that APS must separately warrant the parts.




                                               -3-
.
             Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 4 of 9



       15.    Under the Agreements, APS must exclusively purchase from HSC parts called

“line replaceable units” and “piece-parts” (together, the “Exclusive Parts”) that APS uses in its

overhaul, maintenance and proprietary repair work.

       16.    The Agreements provide that HSC may recover its attorneys’ fees and court costs

associated with proceedings to enforce the Agreements. This is such a proceeding.

       17.    HSC has performed all of its obligations under the Agreements.


                                       COUNT ONE
                       Breach of the IATA 1 Agreement (License Fees)

       18.    HSC re-alleges paragraphs 1 - 17 as if set forth fully herein.

       19.    Despite HSC’s repeated demands, APS has failed and refused to make certain

license fee payments that are required under the IATA 1 Agreement.

       20.    APS’s failure to make such payments constitutes a material breach of the IATA 1

Agreement.

       21.    HSC has been damaged by APS’s breach of the IATA 1 Agreement.

       22.    HSC is entitled to recover all unpaid license fee payments under the IATA 1

Agreement, other damages, Contractual Interest, attorneys’ fees and costs.


                                      COUNT TWO
                  Breach of the IATA 1 Agreement (Reselling Spare Parts)

       23.    HSC re-alleges paragraphs 1 - 17 as if set forth fully herein.

       24.    APS has sold and continues to sell spare parts APS purchased from HSC under

the IATA 1 Agreement without complying with the conditions for such sales.

       25.    Such sales constitute a material breach of the IATA 1 Agreement.

       26.    HSC has been damaged by APS’s breach of the IATA 1 Agreement.

       27.    HSC is entitled to damages, attorneys’ fees and costs.

                                               -4-
.
             Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 5 of 9



                                     COUNT THREE
                     Breach of the IATA 1 Agreement (Exclusive Parts)

       28.    HSC re-alleges paragraphs 1 - 17 as if set forth fully herein.

       29.    APS has purchased and continues to purchase Exclusive Parts from parties other

than HSC.

       30.    Such purchases constitute a material breach of the IATA 1 Agreement.

       31.    HSC has been damaged by APS’s breach of the IATA 1 Agreement.

       32.    HSC is entitled to damages, attorneys’ fees and costs.


                                       COUNT FOUR
                       Breach of the IATA 3 Agreement (License Fees)

       33.    HSC re-alleges paragraphs 1 - 17 as if set forth fully herein.

       34.    Despite HSC’s repeated demands, APS has failed and refused to make certain

license fee payments that are required under the IATA 3 Agreement.

       35.    APS’s failure to make such payments constitutes a material breach of the IATA 3

Agreement.

       36.    HSC has been damaged by APS’s breach of the IATA 3 Agreement.

       37.    HSC is entitled to recover all unpaid license fee payments under the IATA 3

Agreement, other damages, Contractual Interest, attorneys’ fees and costs.


                                      COUNT FIVE
                  Breach of the IATA 3 Agreement (Reselling Spare Parts)

       38.    HSC re-alleges paragraphs 1 - 17 as if set forth fully herein.

       39.    APS has sold and continues to sell spare parts APS purchased from HSC under

the IATA 3 Agreement without complying with the conditions for such sales..

       40.    Such sales constitute a material breach of the IATA 3 Agreement.


                                               -5-
.
            Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 6 of 9



      41.     HSC has been damaged by APS’s breach of the IATA 3 Agreement.

      42.     HSC is entitled to damages, attorneys’ fees and costs.


                                     COUNT SIX
                    Breach of the IATA 3 Agreement (Exclusive Parts)

      43.     HSC re-alleges paragraphs 1 - 17 as if set forth fully herein.

      44.     APS has purchased and continues to purchase Exclusive Parts from parties other

than HSC.

      45.     Such purchases constitute a material breach of the IATA 3 Agreement.

      46.     HSC has been damaged by APS’s breach of the IATA 3 Agreement.

      47.     HSC is entitled to damages, attorneys’ fees and costs.


                                       COUNT SEVEN
            Declaratory Judgment for Future License Fee Payments Under the IATA 1
                                      Agreement

      48.     HSC re-alleges paragraphs 18 - 22 as if set forth fully herein.

      49.     HSC is entitled to a declaration that APS must make all future license fee

payments as and when they become due under the terms of the IATA 1 Agreement.


                                       COUNT EIGHT
            Declaratory Judgment for Future License Fee Payments Under the IATA 3
                                      Agreement

      50.     HSC re-alleges paragraphs 33 - 37 as if set forth fully herein.

      51.     HSC is entitled to a declaration that APS must make all future license fee

payments as and when they become due under the terms of the IATA 3 Agreement.


                                      COUNT NINE
       Declaratory Judgment for Future Spare Parts Sales Under the IATA 1 Agreement

      52.     HSC re-alleges paragraphs 23 - 27 as if set forth fully herein.

                                               -6-
.
              Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 7 of 9



       53.      HSC is entitled to a declaration that APS may not sell spare parts without

complying, in full, with the IATA 1 Agreement’s conditions governing spare parts sales.


                                        COUNT TEN
        Declaratory Judgment for Future Spare Parts Sales Under the IATA 3 Agreement

       54.      HSC re-alleges paragraphs 38 - 42 as if set forth fully herein.

       55.      HSC is entitled to a declaration that APS may not sell spare parts without

complying, in full, with the IATA 3 Agreement’s conditions governing spare parts sales.


                                        COUNT ELEVEN
            Declaratory Judgment for Future Exclusive Parts Purchases Under the IATA 1
                                        Agreement

       56.      HSC re-alleges paragraphs 28 - 32 as if set forth fully herein.

       57.      HSC is entitled to a declaration that APS must purchase Exclusive Parts only

from HSC.


                                        COUNT TWELVE
            Declaratory Judgment for Future Exclusive Parts Purchases Under the IATA 3
                                        Agreement

       58.      HSC re-alleges paragraphs 43 - 47 as if set forth fully herein.

       59.      HSC is entitled to a declaration that APS must purchase Exclusive Parts only

from HSC.


                                     PRAYER FOR RELIEF

       WHEREFORE, HSC hereby demands the following relief against APS:

       1.       On HSC’s breach of contract claims for APS’s failure to pay license fees: all

outstanding unpaid license fees; Contractual Interest, monetary damages and interest;




                                                 -7-
.
             Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 8 of 9



        2.    On HSC’s breach of contract claims for APS’s selling spare parts in violation of

the Agreements: monetary damages;

        3.    On HSC’s breach of contract claims for APS’s purchasing Exclusive Parts in

violation of the Agreements: monetary damages;

        4.    On HSC’s declaratory judgment claims:

              a.     a declaration that APS must make all future license fee payments as and

        when they become due under the terms of the IATA 1 Agreement and IATA 3

        Agreement;

              b.     a declaration that APS may not sell spare parts without complying, in full,

        with the conditions governing spare parts sales in the IATA 1 Agreement and IATA 3

        Agreement;

              c.     a declaration that APS must purchase Exclusive Parts only from HSC.

        5.    On all claims pled in Counts One through Six, pre-judgment and post-judgment

interest;

        6.    On all the claims, attorneys’ fees and costs; and

        7.    Such other relief as this Court may deem just and proper.




                                               -8-
.
            Case 1:19-cv-06472 Document 1 Filed 07/12/19 Page 9 of 9



Dated: July 12, 2019                        PLAINTIFFS, Hamilton Sundstrand
                                            Corporation and Ratier-Figeac SAS

                                            By: /s/ Matthew J. Shiroma
                                               Matthew J. Shiroma MS4294
                                               DAY PITNEY LLP
                                               242 Trumbull Street
                                               Hartford, CT 06103-1212
                                               Phone: (860) 275-0100
                                               Fax: (860) 275-0343
                                               Email: mshiroma@daypitney.com

                                               Mitchell R. Harris
                                               DAY PITNEY LLP
                                               242 Trumbull Street
                                               Hartford, CT 06103
                                               Phone: (860) 275-0100
                                               Fax: (860) 275-0343
                                               Email:mrharris@daypitney.com
                                               Application for admission to be submitted




                                      -9-
.
